 

. \
+ ca j
«°* AO 2453 (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) : . Page [ of [ \\

UNITED STATES DISTRICT COURT

Pa SOUTHERN DISTRICT OF CALIFORNIA
United States of America JUDGMENT IN A CRIMINAL CASE
¥. (For Offenses Committed On or After November 1, 1987)
“Amado Cibrian-Gomez . Case Number: 3:19-mj-22854

 

xl
ELIDGIL
ney

    

Stephen D
Defendant's Att

=

 

REGISTRATION NO. 86542298

THE DEFENDANT: -

pleaded guilty to count(s) 1 of Complaint a

a MSTRICT OF CALTPORNT

C] was found’guilty to count(s) OE eS DEPUTY

after a plea of not guilty. ~ a -
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

JUL 18 2019

 

 

 

CLERK US DISTRICT COURT

 

 

 

    

 

 

Title & Section _ Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1

© LD) The defendant has been found not guilty on count(s)
-* 1 Count(s) .

 

 

dismissed on the motion of the United States.

IMPRISONMENT

. The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned foraterm of: ;

 

ih toe SERVED Oo: days

Assessment: $10 WAIVED Fine: WAIVED .

X] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal. \ .
L} Court recommends defendant be deported/removed with relative, ___ charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, July 18, 2019
Date of Imposition of Sentence

Received 07°" 8 . VW he

/ -DUSM HONORABLE F. A. GOSSETT Ill
UNITED STATES MAGISTRATE JUDGE

  

 

Clerk’s Office Copy - | a 3:19-mj-22854

 

 
